                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

JESSE PERRY,                                  )
for Himself and all Other Similarly           )
Situated Individuals,                         )
JOSHUA BURCHFIELD,                            )
for Himself and all Other Similarly           )
Situated Individuals,                         )
                                              )
              Plaintiffs,                     )
                                              )
v.                                            )       No.:   3:17-CV-234-TAV-HBG
                                              )
SCOTT COUNTY,                                 )
SCOTT COUNTY SHERIFF,                         )
RONNIE PHILLIPS,                              )
in his Official Capacity,                     )
JOHN OR JANE DOES,                            )
Each Defendant Officers Sued                  )
and Severally,                                )
                                              )
              Defendants.                     )


                      MEMORANDUM OPINION AND ORDER

       Plaintiffs allege the Scott County Jail’s official or customary procedures for disease-

screening failed to detect an incoming inmate’s active tuberculosis. As a result, they argue,

plaintiffs contracted tuberculosis in violation of their Eighth Amendment rights and various

provisions of Tennessee state law. Because defendants are entitled to judgment as a matter

of law on plaintiffs’ § 1983 and § 1988 claims, and because plaintiffs do not oppose

dismissal of their § 1985 claim, the Court will grant defendants’ motion for summary

judgment [Doc. 62] and dismiss without prejudice plaintiffs’ state-law claims.
I.     Background

       A.      The Complaint

       Plaintiffs Jesse Perry and Joshua Burchfield (“plaintiffs”) allege they contracted

tuberculosis while housed in the Scott County Jail in Scott County, Tennessee, during

summer 2016.1 Perry was arrested and booked into the Scott County Jail on a violation of

parole on or about June 5, 2016 [Doc. 30 p. 6]. At the time he was released from his

previous correctional facility, he was screened and tested negative for tuberculosis (“TB”)

[Id. at 6–7].2 Burchfield was already serving time in Scott County Jail when Perry arrived.3

       Perry and Burchfield were housed in the same pod at Scott County Jail as a third

inmate (“Inmate X”) [Id. at 7]. When Inmate X arrived, Burchfield overheard Inmate X

tell jail personnel that he had TB by “emulating a ‘cough,’ saying he was ‘sick,’ and

showing them his positive TB skin test,” but they ignored him [Id.; Doc. 70 p. 4].4

       1.
           For the purpose of summary judgment, the Court draws all inferences and views all facts
in the light most favorable to plaintiffs. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986).
       2.
         Perry’s medical history form dated June 15, 2016, states “Feb 2015 Last ppd negative”
[Doc. 70-5].
       3.
          According to Burchfield’s deposition testimony, he arrived at Scott County Detention
Facility on September 28, 2015, after spending about two months at Fentress County Jail [Doc.
62-3 p. 3]. Burchfield testified that he received a TB skin test around the time of his initial
incarceration at Fentress, and he was told the test result was negative although he could not say
whether it was negative for latent TB [Doc. 70-4 p. 33–34].
       4.
          Burchfield testified that Inmate X had a skin test showing he was positive for tuberculosis
when he arrived at Scott County Jail and that he tried to tell at least two correctional officers, Lisa
Terry and Tiffany Burge, that he had TB during booking [Doc. 62-3 p. 5–6]. According to
Burchfield, Inmate X had “very limited English skills” and communicated by saying he was sick
and miming coughing [Id. at 6]. Burchfield also testified that he, Burchfield, told Terry, the nurse
Brittany Massengale, and two other jail personnel that Inmate X needed help [Id.; see also Doc.
70 p. 4].
                                                  2
Burchfield spent thirty (30) days in a holding cell with Inmate X and observed Inmate X

“continuously ‘coughing up a lung’” [Doc. 70 p. 4 (quoting Burchfield Dep. p. 103–04)].

The pod where the jail eventually housed Perry, Burchfield, and Inmate X typically held at

least forty (40) inmates, and plaintiffs remained in the same pod as Inmate X until mid-

September 2016 [Id.].

       Perry and Burchfield were transferred to state prison on or about September 15,

2016 [Id.]. Receiving a medical evaluation on their entrance, both men tested positive for

latent TB [Id.]. As a result of their diagnosis, they have undergone nine (9) months of a

vitamin regimen, will have to be tested annually for TB, and will always test positive for

the disease [Id.].

       Perry and Burchfield sued Scott County, Scott County Sheriff Ronnie Phillips in his

official capacity, and John or Jane Doe officers employed as deputies, guards, jailers, or

corrections officers at the Scott County Jail [Doc. 30]. Plaintiffs allege that defendants

failed to screen inmates properly before placing them in Scott County Jail’s general

population and failed to provide qualified medical personnel to conduct such screenings

[Id. at 6]. They assert civil rights violations under 42 U.S.C. §§ 1983, 1985, and 1988 and

several state-law claims—res ipsa loquitur, negligent training and supervision of John and

Jane Does, and outrageous conduct/infliction of emotional distress [Id. at 3–10].

       B.      Exhibits

       Defendants attach various affidavits and other documents to their motion for

summary judgment to show they had policies to screen for tuberculosis, which they

followed in Inmate X’s case. Scott County Policy and Procedure 11.01, which was issued
                                            3
prior to Inmate X’s booking, required that any inmate admitted into the facility would be

“medically evaluated/screened immediately upon being accepted” [Doc. 62-1 p. 16].5

Scott County Policies 4.02 and 11.01 provided respectively that “[n]ew inmates suspected

of harboring communicable diseases [were] to be isolated at once” and that “[i]nmates who

claim[ed] to be infected with a communicable disease w[ould] be medically isolated from

the general population pending medical evaluation and review” [Id. at 12, 15]. Policy

11.01 further provided that the staff nurse would conduct a physical examination within

fourteen (14) days of the initial screening by a booking officer [Doc. 70-2 p. 9–10]. The

policy stated, “The examination may include but is not limited to . . . [l]aboratory and/or

diagnostic testing or tests to detect communicable diseases, including venereal disease and

tuberculosis” [Doc. 62-1 p. 18].

       Captain Glynndara Tucker, Chief Jailer at Scott County, stated in her affidavit that

the Scott County Sheriff’s Department “has not enacted any ‘cost saving’ policies,

protocols or customs that deviate from their clearly established policies and procedures at

the Detention Facility”; rather, it has enacted “numerous policies . . . to adequately screen

for communicable diseases, like tuberculosis” [Doc. 62-1 p. 3].

       Captain Tucker asserted—and the booking and medical records of Perry,

Burchfield, and Inmate X confirm—that the jail screened each of these inmates


       5.
           The version of Policy 11.01 included in this document was issued prior to Inmate X’s
booking but revised subsequently, and defendants do not explain how the revisions affected the
original policy. However, plaintiffs do not argue that any revisions altered the policy’s relevant
provisions and appear to cite to the revised policy. Accordingly, the Court cautiously treats the
policy attached to defendants’ motion for summary judgment, Exhibit B, as identical in all relevant
respects to the policy in effect at the time of Inmate X’s booking and incarceration.
                                                   4
immediately on their arrival and provided a physical examination with the staff nurse

within fourteen (14) days of their booking [Id. at 5–9, 24–28, 30–35]. Their booking forms

and physical forms indicate that each of the three (3) men denied “hav[ing] any medical

problems” at the time of booking and denied experiencing any of six (6) symptoms

indicative of TB infection during their physical exams [Id.].6

       In particular, the “Inmate Booking Screening Questions” for Inmate X indicate he

answered “no” when asked if he had a “serious medical condition that m[ight] require

attention” while incarcerated [Id. at 32]. Additionally, Inmate X’s physical examination

conducted by Brittany Massengale in March 2016, six (6) days after his booking into Scott

County, showed all negative answers to the “TB Screening Questions,” which inquired

about common symptoms, and a blank next to “TB test (if performed)” [Doc. 70-6 p. 1].7

A later exam performed by a different nurse on July 18, 2017, also contained negative

answers to the TB screening questions but noted next to “TB test (if performed)” “positive

Hx” [Id. at 2; see also Doc. 70-3 p. 14], which plaintiffs appear to believe means “positive

history” [Doc. 70 p. 5].8 No notation indicates whether a TB test was performed during


       6.
           Defendants state that tuberculosis “exists in both dormant and active stages,” noting that
during the dormant stage, “the individual is not infectious and exhibits no symptoms” [Doc. 81 p.
2 (quoting Mawby v. Zent, 12 F.3d 213, 1993 WL 498205, at *2 (6th Cir. Dec. 2, 1993)
(unpublished table opinion)]. They also state that a positive TB skin test coupled with a negative
chest x-ray would negate the existence of active tuberculosis [Doc. 81 p. 2 (citing Jackson v.
Blackwelder, No. 4:09-CV-13, 2010 WL 625385, at *3 (E.D. Tenn. Feb. 17, 2010) (quoting
testimony)].
        7.
           Plaintiffs argue that this exam form reveals that Inmate X “was not screened, tested, or
evaluated for TB” [Doc. 70 p. 5].
        8.
           Plaintiffs state incorrectly that Massengale performed the July 2017 physical, implying
this reveals she knew at the time of Inmate X’s March 2016 physical that he had a positive history
of tuberculosis [Id. at 5, 8].
                                                   5
the July 2017 exam [Doc. 70-6 p. 2]. A radiology report dated November 30, 2017,

indicating the result of a chest X-ray performed on Inmate X, found “[n]o active

tuberculosis” [Doc. 62-1 p. 36]. Captain Tucker noted that she was unaware of any officer

or other inmate who interacted with Inmate X at Scott County complaining of tuberculosis-

like symptoms “during the pertinent time period,” other than Perry and Burchfield [Id. at

9].

       Plaintiffs counter defendants’ argument that the jail followed Scott County’s

tuberculosis screening procedures by pointing to deposition testimony attached to their

response to the motion for summary judgment. Sheriff Phillips testified in deposition that

the Scott County Jail did not require a TB skin test, that it probably did not so require for

cost reasons, and that he did not know how much it would cost to test every inmate [Doc.

70-2 p. 7–8]. Captain Tucker, who has worked for the Scott County Sheriff’s Department

continuously since 2004 and served as Chief Jailer since 2010, testified that she could only

remember one case of active TB where an inmate needed to be isolated and the health

department was called [Docs. 70-3 p. 15; 62-1 p. 1]. In that case, which took place in 2004

or 2005 at the old jail, before Captain Tucker was jail administrator, the health department

contacted the jail the day after the inmate was booked to report that the inmate had TB, and

the department came to collect the inmate and tested everyone who had come into contact

with him [Doc. 70-3 p. 5–6, 27–28]. The only other instance of TB testing Captain Tucker

could recall occurred in relation to this case: Captain Tucker ordered a TB skin test for four




                                              6
(4) inmates after Perry and/or Burchfield contacted the inmates saying he or they had

contracted TB while in Scott County Jail, and the inmates, who had shared a cell with Perry

and/or Burchfield, asked to be tested [Id. at 29]. The four inmates tested negative for TB

on August 1, 2017 [Id.].

II.    Analysis

       The Court has jurisdiction to consider defendants’ summary judgment motion

because it has federal-question jurisdiction over plaintiffs’ federal civil-rights claims

pursuant to 28 U.S.C. § 1331. It also has supplemental jurisdiction over plaintiffs’ state-

law claims, which are “so related to claims [within the court’s] original jurisdiction that

they form part of the same case or controversy.” 28 U.S.C. § 1367(a).

       Summary judgment under Rule 56 of the Federal Rules of Civil Procedure is proper

“if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

the burden of establishing that no genuine issues of material fact exist. Celotex Corp. v.

Catrett, 477 U.S. 317, 330 n.2 (1986); Moore v. Philip Morris Cos., 8 F.3d 335, 339 (6th

Cir. 1993). All facts and inferences to be drawn therefrom must be viewed in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); Burchett v. Kiefer, 301 F.3d 937, 942 (6th Cir. 2002).

       Yet, “[o]nce the moving party presents evidence sufficient to support a motion under

Rule 56, the nonmoving party is not entitled to a trial merely on the basis of allegations.”

Curtis Through Curtis v. Universal Match Corp., 778 F. Supp. 1421, 1423 (E.D. Tenn.


                                             7
1991) (citing Celotex, 477 U.S. at 317). To establish a genuine issue as to the existence of

a particular element, the nonmoving party must point to evidence in the record, including

depositions, documents, affidavits, and other materials, upon which a reasonable finder of

fact could find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see

also Fed. R. Civ. P. 56(c)(1)(A). There must be more than a “mere scintilla of evidence”

to withstand a motion for summary judgment, Smith Wholesale Co. v. R.J. Reynolds

Tobacco Co., 477 F.3d 854, 861 (6th Cir. 2007), and any genuine issue of fact must also

be material; that is, it must involve facts that might affect the outcome of the suit under the

governing law. 477 U.S. at 248.

       A.      Redundant Claims

       Defendants’ motion for summary judgment argues in a footnote that the claims

against Sheriff Ronnie Phillips in his official capacity are redundant [Doc. 63 p. 7 n.2]. In

contrast to personal-capacity suits, which seek to impose personal liability on a government

official for actions he takes under color of state law, official-capacity suits “generally

represent only another way of pleading an action against an entity of which an officer is an

agent.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). “As long as the government entity

receives notice and an opportunity to respond, an official-capacity suit is, in all respects

other than name, to be treated as a suit against the entity.” Id.; see also Leach v. Shelby

Cty. Sheriff, 891 F.2d 1241, 1245 (6th Cir. 1989) (“A suit against an individual ‘in his

official capacity’ has been held to be essentially a suit directly against the local government

unit and can result in that unit’s liability to respond to the injured party for his injuries.”).


                                                8
       Here, plaintiffs sued Scott County, as well as Scott County Sheriff Ronnie Phillips.

Sheriff Phillips is an agent of Scott County, sued in his official capacity, and Scott County

received notice and an opportunity to respond. The official capacity claims against Sheriff

Phillips are therefore redundant, and the Court will DISMISS them. See C.K. v. Bell

County Bd. of Educ., 839 F. Supp. 2d 881, 884 (E.D. Ky. 2012) (dismissing redundant

official-capacity claims against employees of an entity which plaintiffs had also sued); Doe

v. Claiborne Cty., Tenn., 103 F.3d 495, 509 (6th Cir. 1996).

       B.     Federal-Law Claims Whose Dismissal Is Unopposed

       Defendants ask for summary judgment on plaintiffs’ § 1983 claims against John or

Jane Does and on plaintiffs’ 42 U.S.C. § 1985 claim [Doc. 63 p. 4–6, 9–10]. Plaintiffs do

not oppose dismissal of these claims [Doc. 70 p. 10], and they have failed to allege facts in

support of the elements of these causes of action. The Court will therefore DISMISS these

claims.

       C.     Remaining Federal-Law Claims

       Defendants also contend they are entitled to summary judgment on plaintiffs’ claim

under 42 U.S.C. § 1983 [Doc. 63 p. 14]. They argue that the Court should accordingly

dismiss plaintiffs’ claim under § 1988, which provides that the Court may award a

reasonable attorney’s fee to the prevailing party in a federal civil rights action [Id. (citing

42 U.S.C. § 1988(b))]. Plaintiffs’ § 1983 claim rests on their allegation that it was the

policy or custom of Scott County Jail to place inmates in general population without




                                              9
properly screening them, which “inaction violates the Eighth Amendment of the United

States Constitution” [Doc. 30 p. 8].9

        The Eighth Amendment “forbids prison officials from ‘unnecessarily and wantonly

inflicting pain’ on an inmate by acting with ‘deliberate indifference’ toward the inmate’s

serious medical needs.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004)

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). Supporting a claim of deliberate

indifference to serious medical needs requires a showing of objective and subjective

elements. Phillips v. Roane Cty., Tenn., 534 F.3d 531, 539 (6th Cir. 2008). Satisfying the

objective component requires a demonstration of the existence of a “sufficiently serious”

medical need. Id. (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “While

exposure of an inmate to an unreasonable risk of serious damage to future health may

violate the Eighth Amendment,” Watkins v. Campbell, 142 F.3d 438; 1998 WL 69094, at

*1 (6th Cir. 1998) (unpublished table opinion) (citing Helling v. McKinney, 509 U.S. 25,

32–35 (1993)), the subjective component requires plaintiffs to “show that the prison




        9.
          As discussed further below, plaintiffs fail to give precise definition to the policy or
custom they challenge. Reading the amended complaint and response to the motion for summary
judgment in tandem, the Court finds that plaintiffs appear to believe defendants’ policy requires a
tuberculosis skin test or equivalent screening mechanism and that they intend to challenge
defendants’ failure to administer such a test either during the jail’s initial screening at booking or
during the fourteen-day physical examination. Although plaintiffs allege under “general factual
allegations” that defendants “[f]ailed to provide sufficient qualified medical personnel to properly
screen incoming prisoners for medical conditions, including diseases” [Doc. 30 p. 6], and though
they state that this allegation is incorporated into their § 1983 claim [Id. at 8], plaintiffs do not
point to evidence in the record supporting this allegation, and their response to the motion for
summary judgment does not discuss this allegation in reference to the § 1983 claim [Doc. 70 p. 6–
9]. Therefore, the Court will treat this allegation as supportive of plaintiffs’ unconstitutional policy
or custom claim, rather than as an independent failure to train theory of liability.
                                                   10
authorities knew of and manifested deliberate indifference towards the inmate’s health

problems.” Henderson v. Martin, 73 F. App’x 115, 118 (6th Cir. 2003).

       In this case, defendants contest that plaintiffs can meet the objective prong of a

deliberate indifference claim, arguing they do not demonstrate that Inmate X had active

tuberculosis and thus fail to show a substantial risk of harm to their health [Doc. 81 p. 4].

However, defendants raise this argument for the first time in their reply to plaintiffs’

response to their motion for summary judgment, having focused their original argument on

the subjective prong. Generally, arguments raised for the first time in a reply to a response

to a summary judgment motion are waived. Ryan v. Hazel Park, 279 F. App’x 335, 339

(6th Cir. 2008). A court may deviate from this rule in “‘exceptional cases or particular

circumstances’ or when the rule would produce ‘a plain miscarriage of justice.’” Id.

(quoting Foster v. Barilow, 6 F.3d 405, 407 (6th Cir. 1993)). However, the Court does not

find it necessary to examine whether this case presents such a situation because plaintiffs

cannot meet the subjective prong of the deliberate indifference analysis, an issue which the

parties have fully briefed.

       Because Perry and Burchfield sued only Scott County, Scott County Sheriff Phillips

in his official capacity, and John and Jane Doe officers, whose dismissal plaintiffs do not

oppose, plaintiffs have raised a § 1983 claim based on municipal liability alone. Yet, a

local government “may not be sued under § 1983 for an injury inflicted solely by its

employees or agents.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Rather,

to establish an Eighth Amendment violation, plaintiffs must demonstrate that “the

municipality itself, through its acts, policies, or customs, violated [their] Eighth
                                             11
Amendment rights by manifesting deliberate indifference to [their] serious medical needs.”

North v. Cuyahoga Cty., 754 F. App’x 380, 391 (6th Cir. 2018). “This in turn typically

requires proof that the municipality was aware of prior unconstitutional actions by its

employees and failed to take corrective measures.” Miller v. Calhoun Cty., 408 F.3d 803,

815 (6th Cir. 2005) (citing Stemler v. City of Florence, 126 F.3d 856, 865 (6th Cir. 1997)).

“Additionally, a § 1983 plaintiff must prove that the municipal policies and practices

directly caused the constitutional violation.” Id. (citing Gray ex rel. Estate of Gray v. City

of Detroit, 399 F.3d 612, 617 (6th Cir. 2005)). That is, she must show “that the particular

injury was incurred because of the execution of that policy.” Baynes v. Cleland, 799 F.3d

600, 621 (6th Cir. 2015).

       Summary judgment is appropriate as a preliminary matter if plaintiffs fail to present

sufficient evidence to establish the existence of a policy or custom of inaction, Doe, 103

F.3d at 508–09, and secondarily, if the record fails to support a jury finding of deliberate

indifference. Winkler v. Madison Cty., 893 F.3d 877, 885 (6th Cir. 2018).

       There are four ways to show “the existence of a municipal policy or custom leading

to [an] alleged violation”: (1) “the municipality’s legislative enactments or official

policies”; (2) “actions taken by officials with final decision-making authority”; (3) “a

policy of inadequate training or supervision”; or (4) “a custom of tolerance or acquiescence

of federal rights violations.” Winkler, 893 F.3d at 901 (citation omitted).

       Plaintiffs do not consistently identify their chosen path, and their way is further

muddied by their failure to describe clearly the policy or custom they challenge. Plaintiffs’

amended complaint refers to an “actual and/or accepted policy” of failing to properly
                                             12
screen inmates before placing them in general population, suggesting both an official

policy and a custom [Doc. 30 p. 8], but plaintiffs state in their response to the motion for

summary judgment that they intend to challenge Scott County Jail’s “custom and

longstanding operating procedure of not . . . do[ing] what their own written policies

require,” namely “screen[ing] or test[ing] inmates for TB, even those who self-report and

are known to have a ‘positive hx’” [Doc. 70 p. 9]. Additionally, while plaintiffs use the

language “before placing [inmates] in general population” in the amended complaint [Doc.

30 p. 8], their pleadings taken as a whole indicate they intend to challenge the procedure at

booking (which takes place before placing inmates in the general population) in

combination with the procedures followed during the physical examination (typically

performed after placing inmates in general population).

       Plaintiffs also use the terms “screening” and “testing” almost interchangeably, and

they fail to distinguish between skin testing and any other kind of TB testing.10 Although

the Court believes plaintiffs may intend to challenge defendants’ failure to administer a

tuberculosis skin test, the Court is not obliged to articulate plaintiffs’ argument for them,

so it will treat plaintiffs’ complaint as challenging defendants’ general screening procedure

both as a policy and, in the alternative, as a custom. In any case, plaintiffs fail to present

sufficient evidence to establish the existence of a policy or custom of inaction.



       10.
           See, e.g., [Doc. 70 p. 2 (stating “Scott County does not conduct regular screening of
inmates for TB” and pointing for support to Sheriff Phillips’s admission in deposition that the
county does not require “TB tests”)]; see also [Doc. 70 p. 1 (arguing “deliberate indifference
resulted from the county’s longstanding custom of not screening inmates for this deadly disease,
despite adopting a written policy that requires all inmates to be tested”)].
                                                 13
               1.     An Unconstitutional Policy

       If a contested policy is facially lawful, plaintiffs must show that “the municipal

action was taken with ‘deliberate indifference’ as to its known or obvious consequences.

A showing of simple or even heightened negligence will not suffice.” Gregory v. City of

Louisville, 444 F.3d 725, 252 (6th Cir. 2006) (quoting Bd. of Cty. Comm’rs v. Brown, 520

U.S. 397 (1997)). Defendants present evidence that at the time of Inmate X’s booking,

Scott County Jail had a policy of screening entering inmates for illnesses, including

tuberculosis, in two stages: (1) by observing incoming inmates at booking for suspect

symptoms of communicative disease, asking, “Do you have any medical problems at this

time?” and immediately isolating inmates who displayed suspicious symptoms or stated

they was infected with a communicable disease; and (2) by subjecting each inmate to a

physical examination within fourteen (14) days of arrival, during which the staff nurse

inquired about six (6) symptoms indicative of tuberculosis [See, e.g., Doc. 62-1 p. 12, 16,

34–35].

       Plaintiffs do not claim—and certainly do not present legal support for finding—that

this screening policy was facially unconstitutional.11




       11.
           Cf. Johnson v. Blackwelder, No. 4:09-cv-13, 2010 WL 625385, at *2–3 (E.D. Tenn.
2010) (granting summary judgment to defendants where inmate alleged to have exposed plaintiff
to TB had a positive TB skin test and a negative chest X-ray, and where jail’s policy consisted of
administering a TB skin test on booking only if the arrestee answered “yes” to questions
concerning recent weight loss, coughing, night sweats, or a history of TB and where jail nurse
would give prisoner a TB skin test during fourteen-day physical examination only if inmate could
not provide date of TB test within one year of examination or nurse could not verify TB skin test
at another facility).
                                                14
       Nor have plaintiffs presented evidence that defendants’ policy “posed an obvious

risk to inmates’ constitutional rights to adequate medical care.” Winkler, 893 F.3d at 902

(finding that plaintiff failed to show policy was taken with deliberate indifference where

plaintiff presented no evidence that entity’s staffing or other policies presented an obvious

risk). While defendants concede they do not perform TB skin tests on inmates “unless they

do not pass the initial screening” [Doc. 63 p. 11], plaintiffs produce no independent

evidence that screening for tuberculosis without conducting a skin test posed an obvious

risk to inmates’ constitutional rights. Miller v. Calhoun Cty., 408 F.3d 803, 816 (6th Cir.

2005) (upholding finding that county was not “deliberately indifferent” where plaintiff

“fail[ed] to adduce independent evidence tending to show that such a policy was

unreasonable”).    Plaintiffs have presented some evidence that Inmate X had active

tuberculosis at one time, namely: Perry and Burchfield’s allegations regarding Inmate X’s

symptoms, his positive TB skin test, and his communication that he had TB; the “positive

Hx” notation on Inmate X’s July 2017 physical; and plaintiffs’ testing positive for latent

TB after apparently testing negative for TB prior to entering Scott County Jail. Yet, even

if this was enough to create a genuine dispute of fact, it would not be material because

plaintiffs have not presented evidence that the jail received notice prior to Inmate X’s

incarceration of any deficiency in its policy.

       In fact, contrary to their intention, plaintiffs highlight several parts of the record

indicating that Scott County did not “know of and disregard[ an obvious] risk” to inmates’

serious medical needs. Winkler, 893 F.3d at 902. Captain Tucker could only recall one

instance during her tenure at the Sheriff’s Department requiring the isolation of an inmate
                                             15
arriving at the jail with active tuberculosis, and that case occurred at the old jail [Doc. 70-

3 p. 16]. Although it appears the jail did not identify the inmate’s tuberculosis at booking

in that case, the health department took the inmate into custody before the inmate’s

fourteen-day physical [Id.]. Thus, even assuming the old jail had the same screening policy

at that time as the new jail during the relevant period, that incident failed to test the second

part of the jail’s policy. And, even if that case had fully tried the policy at the old jail in

2004 or 2005 [Id.], it arguably would not have provided notice of any deficiency in the

county’s policy at a new jail location twelve (12) or thirteen (13) years later. Yet, the only

other occasion Captain Tucker could remember of ordering a TB skin test occurred after

Inmate X’s booking when one or both of the plaintiffs in this case contacted certain inmates

saying he or they had tested positive for TB, and Captain Tucker ordered tuberculosis skin

tests for the inmates [Id. at 29; see also Doc. 70 p. 5].12

       The isolated instance of Perry and Burchfield’s alleged infection simply does not

provide sufficient support for a reasonable jury to find Scott County Jail had a policy of

deliberate indifference. See Miller, 408 F.3d at 816 (“Indeed, there is no evidence of

similar incidents having previously occurred at the Correctional Facility such that the

County would be on notice of the danger of constitutional violations. Under such

circumstances, the District Court did not err in concluding that the County was not

‘deliberately indifferent’ to Stanford’s serious medical condition.”); see also North, 754 F.

App’x at 392 (finding that “[w]hile imperfect,” problems with the jail’s recordkeeping


       12.
          The record does not indicate that the jail knew Inmate X was the alleged carrier of
tuberculosis at the time Captain Tucker ordered TB testing of the other inmates.
                                               16
system, which did not include a system to ensure ordered medical tests and treatments were

performed, “seem[ed] to consist of ‘one or two missteps’ rather than the kind of

widespread, gross deficiencies that would support a finding of deliberate indifference.”).

              2.     An Unconstitutional Custom

       Plaintiffs’ challenge also fails if the Court analyzes defendants’ alleged inaction as

a custom, rather than a policy.

       Showing that Scott County Jail had a custom of tolerance or acquiescence of federal

rights violations would require presenting proof of: (1) “‘a clear and persistent’ pattern of

unconstitutional conduct by municipal employees”; (2) “the municipality’s ‘notice or

constructive notice’ of the unconstitutional conduct”; (3) “the municipality’s ‘tacit

approval of the unconstitutional conduct, such that [its] deliberate indifference in [its]

failure to act can be said to amount to an official policy of inaction’”; and (4) “that the

policy of inaction was the ‘moving force’ of the constitutional deprivation, such that the

plaintiff’s constitutional injury was directly caused by the conduct of the municipality

rather than simply by the conduct of the municipal employee.” D’Ambrosio v. Marino,

747 F.3d 378, 387–88 (6th Cir. 2014) (citation omitted). Plaintiffs fail to satisfy this

standard.

       First and fatally, plaintiffs do not demonstrate “a clear and persistent” pattern of

unconstitutional conduct by municipal employees. That is, plaintiffs have failed to show

the county had a custom of deliberate indifference to all the inmates incarcerated at Scott

County Jail. See Winkler, 893 F.3d at 902 (finding that plaintiff could not show custom or

practice of not following county’s own established policies where plaintiff only discussed
                                             17
one inmate’s treatment). Defendants have presented evidence that Scott County Jail

routinely screened entering inmates for active communicable diseases, including

tuberculosis, and conducted physicals of inmates within fourteen (14) days of their

booking, during which inmates were screened for six (6) specific symptoms of tuberculosis

[Doc. 62-1 p. 11–18]. And, defendants have demonstrated that its booking and medical

staff followed these procedures in the case of Inmate X—and in those of Perry and

Burchfield [Id. at 5–9, 24–28, 30–35].

      In contrast, plaintiffs have not presented evidence that the jail has a custom of failing

to follow its screening policy. Plaintiffs have not even supported their allegation that

Inmate X was not screened for tuberculosis: the record evidence—the “no” answers to the

six (6) “TB Screening Questions” on Inmate X’s physical examination form—contradicts

their unsupported allegation [Doc. 62-1 p. 35].

      And, plaintiffs have failed to show that any inmates besides themselves contracted

tuberculosis from Inmate X or from another prisoner whose active tuberculosis the jail’s

procedures failed to identify. Rather, Captain Tucker testified that the four (4) inmates

housed with Inmate X who received a skin test tested negative [Doc. 70-3 p. 30].

Defendants have also presented evidence that Inmate X’s chest x-ray was negative for

active tuberculosis and that Perry and Burchfield were the only people who came into

contact with Inmate X during the relevant period who complained of tuberculosis-like

symptoms [Id. at 9, 36].

      Without more, allegations that Perry and Burchfield contracted tuberculosis in Scott

County Jail are insufficient to establish a pattern of unconstitutional inaction. Gregory,
                                             18
444 F.3d at 763 (“Although the show-up conducted in this case may have been

unconstitutional, a plaintiff ‘cannot rely solely on a single instance’ to prove the existence

of an unconstitutional custom.”) (citation omitted); see also North, 754 F. App’x at 391

(finding that plaintiff had not presented evidence “showing a widespread custom of

[correctional officers] failing to properly forward medical concerns and requests,” and “any

custom of minimal CO discretion [did] not rise to the level of deliberate indifference”).

       Accepting plaintiffs’ allegations that Inmate X communicated his infection with and

displayed clear symptoms of tuberculosis, and that the booking officers knew from their

own observations and Burchfield’s communication that Inmate X needed immediate

medical attention, plaintiffs have presented evidence only of a negligent failure to follow

the jail’s screening policy in this one case, which does not constitute deliberate

indifference. “[T]he failure to follow internal policies, without more, [does not] constitute

deliberate indifference.” Winkler, 893 F.3d at 891 (collecting cases).

       Moreover, plaintiffs fail to create a genuine issue of fact as to the existence of a

policy requiring TB testing. They point futilely to two places in the record in support of

their allegation that defendants’ policy required more than inquiry into symptoms of

tuberculosis [Doc. 70 p. 2]. The first is a footnote in defendants’ communicable diseases

policy stating that the Tennessee Corrections Institute (“TCI”) “requires inmates to be

tested for TB and other diseases on their required physicals” [Doc. 70-1 p. 1]. However,

plaintiffs do not provide evidence that TCI actually mandates TB testing or that the

footnote indicates Scott County Jail required inmates to be tested for TB. Indeed, as


                                             19
plaintiffs note, Sheriff Phillips stated that the jail does not and did not require TB tests of

every inmate [Id. at 2].

       Second, plaintiffs cite to Policy No. 11.01, which, as quoted by plaintiffs, stated that

physical examinations included “[l]aboratory and/or diagnostic testing or tests to detect

communicable diseases, including venereal disease and tuberculosis” [Doc. 70 p. 2]. The

context of the “[l]aboratory and/or diagnostic testing” provision makes clear that this

provision also did not require TB testing. Policy No. 11.01 stated, “All examinations . . .

shall be performed in a reasonable and dignified manner and place. Physical examinations

will be provided to all inmates at the facility within fourteen [14] days of booking . . . The

examination shall include an inquiry into current illness/health problem” [Doc. 62-1 p. 18

(emphasis added)].         Immediately following the just-discussed text, the provision

highlighted by plaintiffs stated, “The examination may include . . . [l]aboratory and/or

diagnostic testing or tests to detect communicable diseases, including venereal disease and

tuberculosis” [Id. (emphasis added)]. The policy’s usage of “shall” and “may” indicates

that the performance of “laboratory and/or diagnostic testing or tests” was discretionary,

while “inquiry into current illness/health problem[s]” was required.

       Thus, plaintiffs have not demonstrated that the failure of jail personnel to skin test

Inmate X for tuberculosis reflected a custom of failing to adhere to defendants’ own policy,

any more than they have demonstrated a custom of tolerating constitutional violations.

Rather, they have effectively alleged nothing more than “negligence or the misdiagnosis

of an ailment,” which does not rise to the level of deliberate indifference. Winkler, 893

F.3d at 891 (citation omitted).
                                              20
       Having found that plaintiffs have failed to present enough evidence of a pattern of

rights violations to defeat a motion for summary judgment, the Court’s analysis need

proceed no further. See North, 754 F. App’x at 392 (finding no deliberate indifference

where plaintiff “ha[d] not demonstrated systemic County deficiencies that rise to the level

of deliberate indifference”).

       Because plaintiffs fail to present sufficient evidence of a policy or custom of

unconstitutional inaction, defendants are entitled to judgment as a matter of law on their §

1983 claim. The Court will accordingly DISMISS the § 1983 claim, as well as plaintiffs’

derivative § 1988 claim.

       D.     State-Law Claims

       Plaintiffs also assert various state-law causes of action, including res ipsa loquitur

and intentional infliction of emotional distress claims, as well as claims under the

Tennessee Governmental Tort Liability Act (“GTLA”).

       Defendants ask for summary judgment on plaintiffs’ res ipsa loquitor claim, arguing

that res ipsa loquitur is not a cause of action under Tennessee law [Doc. 63 p. 6]. Plaintiffs

fail to address this argument in their response, and the case law supports defendants’

argument. Res ipsa “is a rule of evidence, not a rule of law.” Burton v. Warren Farmers

Co-op, 129 S.W.3d 513, 525 (Tenn. Ct. App. 2002) (citing Quinley v. Cocke, 192 S.W.2d

992, 996 (Tenn. 1946)); see also Carrier Corp. v. Piper, 460 F. Supp. 2d 827, 849 (W.D.

Tenn. 2006) (“[R]es ipsa loquitur . . . is neither a cause of action nor a ground for recovery,

nor an ‘issue.’”) (quoting Fassbinder v. Pa. R.R. Co., 322 F.2d 859, 863 (3d Cir. 1963)

(emphasis added)). “Thus, ‘to the extent that res ipsa loquitur is [pled] as a cause of action
                                              21
in the complaint, it must be DISMISSED.’” Carrier Corp., 460 F. Supp. 2d at 849-50

(quoting Steward-Sterling One, LLC. v. Tricon Global Rests., Inc., No. Civ.A. 00-0477,

2001 WL 88207 (E.D. La. Jan. 31, 2001)). “Count II” of plaintiffs’ complaint titled “res

ipsa loquitur” appears to state a claim independent of plaintiffs’ “negligent training and

supervision” claim [Doc. 30 p. 9]. Thus, plaintiffs appear to have improperly pled res ipsa

loquitur as a cause of action. Accordingly, the Court will DISMISS this claim.

       The Court will also DISMISS plaintiffs’ intentional infliction of emotional distress

claim because plaintiffs state they do not oppose its dismissal [Doc. 70 p. 10].

       Defendants also argue that the Tennessee Governmental Tort Liability Act

(“GTLA”) provides Scott County with immunity from plaintiffs’ state-law negligence

claims because they arise out of the same set of circumstances as plaintiffs’ civil-rights

§ 1983 claim [Doc. 63 p. 7]. Defendants are therefore, they contend, entitled to summary

judgment on these claims [Id. at 8]. Plaintiffs do not respond directly to defendants’

immunity argument; rather, they ask the Court to allow plaintiffs to proceed on their

negligence claims under the GTLA, whether in this Court or in state court, if the Court

grants defendants’ summary judgment on plaintiffs’ § 1983 claims [Doc. 70 p. 10].

       While a district court has supplemental jurisdiction over state-law claims forming

“part of the same case or controversy” as claims over which the court exercises original

jurisdiction, 28 U.S.C. § 1367(a), a district court may decline to exercise supplemental

jurisdiction if it has dismissed all claims over which it has original jurisdiction. Brooks v.

Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (citing 28 U.S.C. § 1367(c)(3)). Because the

Court will dismiss all of plaintiffs’ claims arising under federal law, namely their §§ 1983,
                                             22
1985 and 1988 claims, it will also DISMISS without prejudice plaintiffs’ remaining state-

law claims under the GTLA.

III.   Conclusion

       Defendants’ motion for summary judgment is GRANTED in part. Because

plaintiffs fail to create a genuine issue of fact regarding their § 1983 and derivative § 1988

claims and because defendants are entitled to judgment as a matter of law, the Court will

DISMISS with prejudice plaintiffs’ §§ 1983 and 1988 claims against all defendants. The

Court will also DISMISS with prejudice plaintiffs’ § 1985 claim. Plaintiffs’ remaining

state-law claims are DISMISSED without prejudice.

       ORDER ACCORDINGLY.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             23
